
	
		II
		111th CONGRESS
		1st Session
		S. 2863
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2009
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that an outbreak of infectious disease or act
		  of terrorism may be a major disaster under the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5122 et seq.), and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Response Act of
			 2009.
		2.Major disaster
			 declarationsSection 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122) is amended by striking paragraph (2) and inserting the following:
			
				(2)Major
				disasterMajor
				disaster means any natural disaster (including pandemics), act of
				terrorism, or other manmade disaster, in any part of the United States, which
				in the determination of the President causes damage of sufficient severity and
				magnitude to warrant major disaster assistance under this Act to supplement the
				efforts and available resources of States, local governments, and disaster
				relief organizations in alleviating the damage, loss, hardship, or suffering
				caused
				thereby.
				.
		3.Homeland
			 security information sharing
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall designate a representative
			 to lead a working group with national organizations that represent State,
			 local, and tribal government interests to prepare best practice recommendations
			 for facilitating the flow of public health information to State fusion centers
			 and the greater homeland security community.
			(b)ReportNot
			 later than 6 months after the working group described under subsection (a) is
			 established, the Secretary of Homeland Security shall submit a report with the
			 recommendations of the working group to the appropriate committees of the
			 Senate and House of Representatives.
			
